A              NETiT
                           TEXAS




                      September 13, 1949

lion. llathan M. Ho1t             Opinion Ilo. v-go0 .
County Attorney
Panola county                     Re: The legality     ef PamU County
Carthage, Texas                       entering Into a lease agree-
                                      rent vlth private citizens   for
                                      airport   fadilltles.
Dear Sir:
              Your request        fer an eplnlen   Is in part as fel-
lows:
               "It Is requested that yeur office      render
        an eplnlon on the legality,     of Panola County,
        Texas entering into a lease agreement with
        private citizens    for airport    facllltier   In the
        restricted   manner evidenced by the enclosed
        contract and further whether they can enter
        into a lease agreement for 'alrport,fa~llltler
        under any twt~y~; -a+ related
                                 ', "~'_, ~m%~fip~,p
                                          ,~
             It was held in Attorney ,Qenerallb'Oplmien       Re.
O-4972 that there was no provision     In the statutes       ef
this State which would authorize a county to acquire
land for an airport by lease from an lndivldual.          Sub-
sequent to this Opinion, H.B, 334, Acts of~the 30th Leg-
islature,    1947 Chapter 114, page 183 (.Aitidle,466-l--
466-22, W.C.S.j,      was enacted.
                                            ,; * "~,
             Article   46d-1 provides:           '~';"
                                           ,,~I: ,,
             “As used in this Act, unless~-~t~~#hext.~.: :.,
       othervlse    requirea.


               "(d)   gMunlcipalityw means any, county, or
        any incorporated     city, village or townof .thir
        state.      Wunlcipal~ means per~lningto    a mu-
        nicipality    as herein defined.
               Article     46dd    provides:
               '(a)      Establ+vhment,, Operation, Iand AC-
        quisition.        Every mGnitilpalityy?$s author,iz,ed
                                               ;,.I   ,>(. ,,
Hon. Hathan M. Holt,      page 2 (V-900)


     out of any appropriations         or other moneys
     made available      for such purposes, to plan, es-
     tablish,     develop, construct,       enlarge,   improve,
     maintain, equip, operate, regulate,             protect
     and police airports       and air navigation        facil-
     ities,    either within or without the terrltor-
     ial limits of such municipality            and within or
     without the territorial         boundaries of this
     State, including       the construction,      lnstalla-
     tlon, equipment, maintenance and operation at
     such airports      of buildings and other faclll-
     ties for the servicing         of aircraft    or for the
     comfort and accommodation of air travelers,
     and the purchase and sale of supplies,              goods
     and commodities as an incident to the opera-
      tion of its airport       properties.
     poses the munlcinftllty may use an!--%F-      avails       e
     property that It nag now or hereafter             own or
     control and may, by purchase, gift,             devise,
     lease, eminent domain proceedings            or other-
     wise, acauire property,         real or personal,        or
     any Interest      therein including easements In
     airport hazards or land outside the boundar-
     ‘ies of an airport      or alrnori;-site,     as are nec-
      essary to nermlt aafe and efficient            operation
      of the airport     or to permit the removal,
     elimination,      obstructlon--marking       of obstruc-
      tion--1ig hting of airport hazards or todpre-
      vent the establishment        of airport hazar s.
            “(b)    Acquisition   of Exlstlng Airports.
     The munlcipallty      may by purchase, gift,     de-
     vise, lease, proceedings        or otherwise,  acquire
     existing    airports    and air nav.lgatlon’ faclll-
     ties, provided however it shall not acquire or
     EiG over any airport        or air navigation facll-
     ity owned or controlled        by another municlpallty
     or public agency of this or any other State
     without the consent of such municipality           or
     public agency.”
           Under the provisions    of Article  46d-2 Pan&a.
county, acting by and through its Commissioners’ Court,
has the express authority    to lease.existing   airport
facilities  from private citizens    or individuals.
           The Commissioners’ Court, acting under this
authority,  leased from W. C . Martin of Panola County
the surface of ninety acres of land for the purpose of
Hon. Rathan M. Hclt, page 3 (V-900)


airport landing strips and facilities only. You have
pointed out certa+n objectleasto the ceatract, such as
the restricted control of the improvementsaad alleged
lack of present beseflt to the county. All of this gees
to the merits of the contract rather than Its legality.
The term of the particular contract are subject to the
dlscretiQn of the Commissioners’ Court so'lexg as they
are vlthln the general authority of the statute.

          In view of Article 46d-2, it is eur opinion
that the Commissionerst Court of Panola County acted
within Its statutory authority vhen It entered into the
lease contract above referred to.


          The Commissioners8Court of Panola County
     has authority to lease from individualsexlst-
     ing airport facilities.  Article 46d-2, V.C.S.

                                  Yours very truly,
                              ATTORREY ORRERAL OF TEXAS



                                      John Reeves
JR:bh                                   Assistant


                               APPROVED

                             $iL.$s!!
                               ATTORHEY 0EJtEREd.a